In a proceeding pursuant to Insurance Law § 5218 for leave to commence an action against the Motor Vehicle Accident Indemnification Corporation, the appeal is from an order of the Supreme Court, Kings County (Schmidt, J.), dated January 24, 2003, which granted the petitioner’s motion, in effect, to vacate her default in appearing at a conference and to vacate the dismissal of the proceeding.
*368Ordered that the order is affirmed, with costs.
This proceeding was dismissed when the petitioner failed to appear at a March 6, 2001, conference. The Supreme Court providently exercised its discretion in granting the petitioner’s motion to vacate her default since she demonstrated a reasonable excuse for her default and the existence of a meritorious claim (see Holt Constr. Corp. v J & R Music World, 294 AD2d 540 [2002]; Almonte v Latortue, 293 AD2d 431 [2002]). Altman, J.E, S. Miller, Adams and Mastro, JJ., concur.